Citation Nr: 0715309	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection of depression.

2.   Entitlement to an increased (compensable) disability 
rating for service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).   

Procedural History

The veteran served on active duty from October 1966 until 
September 1970 and again from July 1973 until May 1977.  He 
also served in the Naval Reserve until 1993.    

In a January 2004 rating decision, the RO denied service 
connection of major depression and granted entitlement to 
service connection of sinusitis but assigned a noncompensable 
disability rating.   The veteran perfected an appeal as to 
service connection of depression and the assigned disability 
rating for sinusitis only via his substantive appeal (VA Form 
9) which was submitted to VA in May 2005.  

In September 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
indicates that the veteran's psychiatric disability was 
aggravated by the demands of service.  

2.  The veteran's service-connected sinusitis manifests as 
reports of chronic pain and sinus drainage with treatment 
with antibiotics for intermittent non-incapacitating 
episodes.   


CONCLUSIONS OF LAW

1.  The veteran's depression is related to service.  
38 U.S.C.A. § 1110; 1131; 1153, 5107 (West 2002) and 
38 C.F.R. §§  3.303; 3.304; 3.306 (2006).  

2.  The criteria for a 30 percent disability rating and no 
more have been met for the veteran's sinusitis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6514 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
depression as well an increased (compensable) disability 
rating for service-connected sinusitis.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters. The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

There was a change in the law affecting the procedural 
development of VA claims with the enactment of the Veteran 
Claims Assistance Act (VCAA) in November 2000. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are set forth at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with in this appeal given the grant of service connection for 
depression and grant of an increased rating for service-
connected sinusitis, which will be discussed below.  

Specifically, with respect to the increased rating claim, a 
30 percent disability rating will be assigned to the 
veteran's service-connected sinusitis.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  However, based upon the 
argument and evidence submitted by the veteran and his 
representative including the argument and testimony provided 
at the September 2005 hearing, it appears that the veteran 
has limited his appeal to whether he is entitled to a 30 
percent disability rating.  In that regard the Board notes 
that the veteran and his representative have specifically 
quoted the criteria for the assignment of a 30 percent 
disability rating under Diagnostic Code 6514 when describing 
the veteran's disability.  As such, the assignment of a 30 
percent disability rating is a full grant of benefits sought.  

1.  Entitlement to service connection of depression.

Pertinent law and regulations
Service connection - in general
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.   See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As pertinent to the facts in this case, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

Analysis

The veteran is seeking entitlement to service connection of 
depression.  For the reasons set out immediately below, the 
Board has determined that the criteria for entitlement to 
service connection are met.  It is undisputed that the 
veteran has a current mental health disability and has been 
receiving ongoing mental health treatment.  

Turning to in-service incurrence or aggravation of disease or 
injury, as noted in the Introduction, the veteran had two 
distinct periods of service.  During the veteran's second 
period of service, in December 1974 a service medical board 
reported that the veteran had an anxiety neurosis which 
existed prior to service.  The evidence of record does show 
VA treatment in 1972 for depression and alcohol abuse.  
Accordingly, the Board concludes that the veteran had a 
mental health disability that preceded his second period of 
service.  During service, the veteran was referred for 
psychiatric treatment; however, no psychiatric abnormalities 
were reported at the time of the veteran's separation 
examination.   

Under the circumstances, the Board in February 2007 sought a 
medical expert opinion through the VA Veterans Health 
Administration (VHA) to address the likelihood that any 
currently diagnosed mental health disability was aggravated 
during service.  The resulting VA opinion, supports the 
veteran's claim.  The reviewing psychiatrist determined that 
the veteran had a mental health disability, depression, 
during his second period of service.  The psychiatrist went 
on to state that although the veteran's disability likely 
pre-dated service, due to the manifestations shown during the 
second period of service, it was more likely than not that 
the demands of service aggravated the veteran's mental health 
condition.  There is no competent medical evidence to the 
contrary contained within the file. Accordingly, the Board 
concludes that the veteran's current depression is related to 
aggravation of depression during his second period of 
service.  Therefore, entitlement to service connection for 
depression is warranted. 

2.  Entitlement to an increased (compensable) disability 
rating for service-connected sinusitis.  

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Specific rating criteria

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  This general rating formula 
for sinusitis is the most appropriate criteria by which to 
assess any form of sinusitis.

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a noncompensable (0 
percent) evaluation contemplates sinusitis detected by X-ray 
only.  A 10 percent disability rating is awarded for 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent disability rating is awarded for sinusitis manifested 
by three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
disability rating is awarded for sinusitis following radical 
surgery with chronic osteomyelitis, or manifested by near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

An incapacitating episode of sinusitis is defined in the 
regulations as one requiring bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran has been diagnosed with chronic 
sinusitis and is currently rated under Diagnostic Code 6514 
[sinusitis, chronic, sphenoid].  The Board can identify 
nothing in the evidence to suggest that other diagnostic 
codes would be more appropriate, and the veteran has not 
requested or suggested that other diagnostic codes should be 
used.

Schedular rating

The veteran has been assigned a noncompensable disability 
rating for his service-connected sinusitis.  After reviewing 
the evidence of record, including the veteran's testimony, 
the Board has determined that the criteria for the assignment 
of a 30 percent disability rating have been met.  

Specifically, a review of the veteran's private treatment 
records from Dr. K. shows chronic sinusitis characterized by 
pain and discharge, as well as treatment for several non-
incapacitating episodes of sinusitis each year and courses of 
antibiotic treatment.  The veteran's March 2005 VA treatment 
records show that he was prescribed a daily medication to 
control nasal congestion associated with sinusitis.  
Additionally, the veteran provided sworn testimony that he 
currently suffers from between six and seven non-
incapacitating episodes of sinusitis each year.  See 
transcript of the hearing, page 3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2006).   The veteran's treatment records show ongoing 
treatment of sinusitis with periodic flare-ups.  Treatment of 
3 such non-incapacitating episodes was documented in 2001 
private treatment records.  The veteran has provided 
testimony to the effect that the amount of treatment received 
from his private doctor is for 6 to 7 episodes per year (as 
would comport with the assignment of a 30 percent disability 
rating) and his ongoing treatment of sinusitis symptoms by VA 
prescribed nasal spray has been verified.  Therefore, 
resolving doubt in the veteran's favor, it may be concluded 
that his disability more closely approximates the criteria 
for the assignment of a 30 percent, rather than a 10 percent 
disability rating (or the currently assigned noncompensable 
rating). 

The Board also considered whether the criteria for the higher 
50 percent disability rating might be met even though the 
veteran appears to have limited his appeal to a request for 
the assignment of a 30 percent disability rating.  However, 
there is no medical evidence of chronic osteomyelitis or 
sinusitis causing repeated surgeries.  Therefore, the 
criteria for the assignment of a 50 percent disability are 
manifestly not met or approximated.  

Accordingly, the criteria for the assignment of an increased 
disability rating, to 30 percent and no higher, have been met 
and to this extent the appeal as to this issue is also 
granted.  

Fenderson considerations. 

The currently assigned noncompensable disability rating has 
been made effective as of the date of the veteran's claim, 
December 30, 2002.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court addressed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, a veteran may be awarded 
separate percentage evaluations for separate periods to time 
based on the facts found during the appeal period.

In this case, the evidence of record does not demonstrate 
that the veteran's symptoms have changed appreciably during 
the appeal period.  His symptoms, as reflected in his 
September 2005 testimony and ongoing VA treatment records, 
indicate ongoing use of medication to control chronic 
sinusitis symptoms, which include drainage and tenderness 
with at least six non-incapacitating episodes per year.  As 
discussed previously, such symptoms are consistent with the 
assignment of a 30 percent disability rating.  Based on the 
record, the Board finds that a 30 percent disability rating 
is appropriate throughout the period from December 30, 2002.


ORDER

Entitlement to service connection of depression is granted.

Entitlement to a 30 percent disability rating for service-
connected sinusitis is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


